[Cite as State v. Mullins, 2022-Ohio-4686.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,
                                                          CASE NO. 3-22-28
       PLAINTIFF-APPELLEE,

       v.

MICHAEL MULLINS,                                          OPINION

       DEFENDANT-APPELLANT.



                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 21-CR-0054

                                      Judgment Affirmed

                           Date of Decision: December 27, 2022



APPEARANCES:

        Howard A. Elliott for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-22-28


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Michael L. Mullins (“Mullins”) appeals the

judgment of the Crawford County Court of Common Pleas, arguing the trial court

erred in finding that he had violated the conditions of his community control. For

the reasons set forth below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On March 2, 2021, Mullins was indicted on one count of domestic

violence in violation of R.C. 2919.25(A), R.C. 2919.25(D)(4), a felony of the third

degree. Doc. 1. On July 7, 2021, Mullins pled guilty to the count of domestic

violence as charged against him. Doc. 23. The trial court then sentenced Mullins

to five years of community control. Doc. 24. On August 20, 2021, a motion was

filed with the trial court that alleged that Mullins had not complied with the

conditions of his community control. Doc. 27.

       {¶3} On June 22, 2022, the trial court held a hearing on this matter. Tr. 1.

Doc. 38.    At the hearing, the State alleged that Mullins tested positive for

amphetamines, methamphetamines, and alcohol on July 13, 2021 in violation of the

conditions of his community control. Tr. 7. See also Doc. 30. The State called

Jeremy Clay (“Clay”), who was the probation officer assigned to Mullins, to testify.

Tr. 8. Clay stated that the conditions of Mullins’s community control prohibited

him from using alcohol and drugs. Tr. 9, 15.



                                         -2-
Case No. 3-22-28


       {¶4} Clay further testified that Mullins had been subject to pretrial

supervision in Morrow County for an offense that predated this case. Tr. 10. James

Miracle (“Miracle”) conducted a drug screening in Morrow County on Mullin as

part of his supervision on July 13, 2021. Tr. 10-11. Miracle then forwarded the

results of this test to Clay. Tr. 12. The report indicated that Mullins had prohibited

substances in his system, including amphetamines, methamphetamines, and alcohol.

Tr. 12. A copy of this report was admitted at the hearing as Exhibit A. Tr. 12. Ex.

A.

       {¶5} Mullins then testified. Tr. 22. While he denied using amphetamines

and methamphetamines, Mullins admitted that he had consumed alcohol before his

screening. Tr. 23. On June 23, 2022, the trial court issued a judgment entry in

which it found that Mullins had violated the conditions of his community control;

revoked his community control; and imposed a prison term. Doc. 38.

                                 Assignment of Error

       {¶6} Mullins filed his notice of appeal on July 18, 2022. Doc. 43. On appeal,

he raises the following assignment of error:

       The trial court erred in a community control violation hearing by
       admitting hearsay evidence which is the only basis for finding the
       violation and no good cause exists for allowing such evidence
       without confrontation, requiring the finding of the violation to be
       set aside.

Mullins asserts that the trial court’s determination that he had violated the conditions

of his community control was based solely on hearsay contained in the Morrow

                                          -3-
Case No. 3-22-28


County drug test admitted as Exhibit A and Clay’s testimony about the test results.

On the basis of this assertion, he then argues that the trial court erred finding that he

had violated the conditions of his community control.

                                    Legal Standard

       {¶7} “Because a community control violation hearing is not a criminal trial,

the State need not prove a violation beyond a reasonable doubt.” State v. Roberts,

2017-Ohio-481, 84 N.E.3d 339, ¶ 20 (2d Dist.). Instead, “the State must show

substantial evidence that the offender violated the terms of his community-control

sanctions at a community-control-revocation hearing.” State v. Boykins, 3d Dist.

Marion No. 9-14-28, 2015-Ohio-1341, ¶ 20.

       ‘Substantial evidence is akin to a preponderance-of-the-evidence
       burden of proof.’ State v. Burdette, 5th Dist. Morrow No. 10-CA-
       9, 2011-Ohio-4425, *4 * * *. ‘Substantial evidence is considered
       to consist of more than a mere scintilla of evidence, but somewhat
       less than a preponderance.’ Id. * * *.

(Citations omitted.) State v. Crayton, 3d Dist. Crawford No. 3-22-10, 2022-Ohio-

3183, ¶ 6, quoting Boykin at ¶ 21.         “The decision of a trial court finding a

community-control violation will not be disturbed absent an abuse of discretion.”

State v. Espinoza, 3d Dist. Allen No. 1-21-48, 2022-Ohio-1807, ¶ 17. An abuse of

discretion is not simply an error of judgment but is a decision that was arbitrary,

unreasonable, or capricious. State v. Wilson, 2022-Ohio-504, 185 N.E.3d 176, ¶ 37

(3d Dist.).



                                          -4-
Case No. 3-22-28


                                   Legal Analysis

       {¶8} On appeal, Mullins argues that the trial court erred by relying solely on

hearsay evidence in deciding that he had violated the conditions of his community

control. As an initial matter, Evid.R. 101(C) states that the Ohio Rules of Evidence

“do not apply” in “proceedings with respect to community control sanctions * * *.”

Evid.R. 101(C)(3).

       The rationale behind this exception is, given the informality of this
       type of proceeding, the trier of fact should be able to consider any
       reliable and relevant evidence to determine whether the
       probationer has violated the conditions of his probation.
       Columbus v. Bickel, 77 Ohio App.3d 26, 36-37 (10th Dist.1991).
       Indeed, hearsay evidence can be permissible in a community-
       control-revocation hearing, even if it would have been
       inadmissible in a criminal trial. [State v.] Kaimachiande[, 3d Dist.
       Logan No. 8-18-57, 2019-Ohio-1939,] ¶ 20 citing State v. Ohly, 6th
       Dist. Erie No. E-05-052, 2006-Ohio-2353, ¶ 21.

State v. Blankenship, 3d Dist. Crawford No. 3-21-20, 2022-Ohio-1808, ¶ 16.

“Whether hearsay evidence is sufficiently trustworthy to be worth considering

during a revocation hearing lies within the sound discretion of the trial court.” State

v. Stringer, 2d Dist. Montgomery No. 29069, 2021-Ohio-2608, ¶ 14.

       {¶9} However, “[t]he introduction of hearsay evidence into a revocation

hearing is reversible error when that evidence is the only evidence presented and is

crucial to a determination of a * * * violation.” Stringer at ¶ 16, quoting State v.

Ryan, 3d Dist. Union No. 14-06-55, 2007-Ohio-4743, ¶ 9. See also Ohly, supra, at,

¶ 21. This rule exists to protect the “due process right to confront and cross-examine


                                         -5-
Case No. 3-22-28


adverse witnesses.” State v. Brandon, 2d Dist. Montgomery No. 23336, 2010-Ohio-

1902, ¶ 19.

       {¶10} In this case, Mullins testified at the revocation hearing and admitted to

violating the conditions of his community control by consuming alcohol. Tr. 23.

Blankenship at ¶ 17. See Tr. 34-35. In rendering a decision at the hearing, the trial

court stated the following:

       The Defendant admitted that he used alcohol * * *. So if he used
       alcohol while on Community Control, he violated, that’s it. This
       [original offense] is a felony of the third degree, it is a felony of
       violence * * *, this isn’t one of those situations where he just tested
       positive for alcohol means that he can only go to prison for six
       months and come back out * * *[.] All right, it’s a Felony of the
       Third Degree, a violent offense, so there is no doubt in my mind
       that we have a violation here, a violation of alcohol. Um, and on
       that Motion alone, on that finding alone, I could move forward
       with the case. Now, I am going to look at what the other
       allegations are.

Tr. 38-39. Thus, the trial court’s decision to find that Mullins had violated the

conditions of his community control was not based solely on hearsay testimony.

See State v. McDargh, 2d Dist. Clark No. 2015-CA-27, 2016-Ohio-1132, ¶ 14

(considering whether hearsay was “the only testimony presented to determine

McDargh’s multiple violations of the terms of his community control”).

       {¶11} Finally, even if hearsay was the only evidence that was introduced to

establish that Mullins had prohibited drugs in his system and even if the trial court

erred in finding that Mullins had violated the condition enjoining the consumption

of prohibited drugs, any such error would ultimately be harmless.

                                         -6-
Case No. 3-22-28


         Crim.R. 52(A) defines a harmless error as ‘[a]ny error, defect,
         irregularity, or variance which does not affect substantial rights
         shall be disregarded.’ Crim.R. 52(A). “In most cases, in order to
         be viewed as ‘affecting substantial rights,’ ‘the error must have
         been prejudicial.’” State v. Harris, 142 Ohio St.3d 211, 2015-Ohio-
         166, 28 N.E.3d 1256, ¶ 36, quoting State v. Fisher, 99 Ohio St.3d
         127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 7. ‘Harmless error does
         not affect the outcome of the case and, thus, does not warrant a
         judgment to be overturned or set aside.’ State v. Wilson, 3d Dist.
         Allen, No. 1-09-53, 2010-Ohio-2947, ¶ 26, citing State v. Brown,
         100 Ohio St.3d 51, 2003-Ohio-5059, 796 N.E.2d 506, ¶ 7.

State v. Costell, 3d Dist. Union No. 14-21-02, 2021-Ohio-4363, ¶ 42. Our basis for

this conclusion is the fact that Mullins admitted to having consumed alcohol in

violation of the conditions of his community control. Tr. 23.

         {¶12} Because of this admission, the trial court’s determination that Mullins

had violated the conditions of his community control was not based solely on its

finding that he had consumed prohibited drugs. In fact, the trial court expressly

stated that it could have proceeded on the basis of Mullins’s admission of alcohol

consumption alone. Tr. 38-39. For these reasons, even if the trial court erred in

finding that Mullins had violated the condition that enjoined him from consuming

prohibited drugs, there is no indication that the trial court would not have found

Mullins to have violated the conditions of his community control.1 Thus, Mullins

cannot show that this alleged error affected outcome of this case.2 Accordingly,

even if this finding was error, it was harmless error.


1
 We do not make a determination of this fact in this opinion.
2
 In this appeal, Mullins only challenges the trial court’s finding that he had violated the conditions of his
community control. We, therefore, limit our analysis to the parameters of his challenge.

                                                    -7-
Case No. 3-22-28


       {¶13} After examining the materials in the record, we cannot conclude that

the trial court abused its discretion in finding that Mullins had violated the

conditions of his community control. The transcript of this revocation hearing

demonstrates that the trial court’s determination was not based solely on hearsay

testimony but was supported by one of Mullins’s own admissions at the hearing.

Accordingly, his sole assignment of error is overruled.

                                    Conclusion

       {¶14} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Crawford County Court of Common Pleas

is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/hls




                                        -8-